Citation Nr: 0407876	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  98-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a right acoustic schwannoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to January 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied service connection for residuals 
of a head injury, to include a right acoustic schwannoma.  

A request was made in May 1999 for the veteran's claims 
folder to be forwarded to the RO in Providence, Rhode Island 
where it is located currently.  

In a statement dated in January 2003, the veteran withdrew 
his request for a personal hearing.  

This matter was remanded by the Board in May 2003 for further 
development, which has been completed.  No further assistance 
to the veteran is required to ensure an equitable 
adjudication of this case.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent medical evidence has been submitted linking 
any post-service residuals of a head injury, including a 
right acoustic schwannoma to the veteran's period of active 
service or any incident therein.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
residuals of a head injury, including a right acoustic 
schwannoma due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2003).  Further, he has been repeatedly 
advised to submit or identify records of post-service medical 
treatment or other evidence in support of his claim.  There 
is no indication of any outstanding medical evidence, or any 
indication that outstanding Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2003).  

The record also shows that the veteran has been afforded 
current VA examinations and in response to a Board Remand, a 
VA opinion has been obtained in connection with his claim.  
The Board finds that the reports of the examinations in 
tandem with the VA examiner's opinion of record are 
sufficiently detailed and adequately address the specific 
requests concerning the etiology of the veteran's post-
service disability.  Thus, the Board concludes that another 
medical examination is not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date that the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA.  The Board finds, however, that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for residuals of a head injury, to include 
a right acoustic schwannoma, a substantially completed claim 
was received in May 1997.  Thereafter, in rating decisions 
dated in October 1997 and June 1998, the RO denied that 
issue.  After that rating decision was promulgated, in June 
2003, the AOJ provided notice to the veteran regarding what 
information and evidence were needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim on 
appeal.  

In the interim, the Board remanded this matter for the 
purpose, inter alia of providing the veteran with VCAA 
notification and requirements.  Again, this appeared in a 
letter dated in June 2003.  Also, pursuant to VCAA, in the 
May 2003 Remand, the veteran was asked to provide the names, 
addresses, and dates of treatment for all health care 
providers who might have treated him for his residuals of a 
head injury.  

Additionally, the veteran was afforded the opportunity for a 
VA examination to determine the nature and etiology of his 
post-service residuals of a head injury, including a right 
acoustic schwannoma.  Although the veteran was unable to 
attend any VA examination due to deteriorating health, a VA 
Chief of Neurology reviewed the claims folder in its entirety 
and proffered an opinion in January 2004 as to the etiology 
of the veteran's disability.  A supplemental statement of the 
case was provided in January 2004 taking into consideration 
the newly submitted evidence post-Remand.  In a statement 
dated in March 2004, the veteran waived any further review of 
the evidence and asked that the claims folder be sent to the 
Board.  

Thus, based on the above, the Board concludes that no harmful 
error occurred by the receipt of the VCAA letter post the 
initial unfavorable rating decision in October 1997.  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran service medical records show that at the 
enlistment examination in January 1957, all clinical findings 
were normal.  In November 1960, the veteran fell out of the 
bunk and bruised his lower back and buttocks.  The examiner 
noted general stiffness affecting the neck and back without 
definite pain radiation.  He was treated with a heat lamp.  
He was also noted to have a laceration of the scalp.  In the 
separation examination dated in January 1961 there are no 
notations, complaints, or medical findings that related to 
the November 1960 incident.  The veteran's service medical 
records are otherwise silent for any evidence of disability 
associated with a head injury.  

In November 1996, the veteran underwent an Magnetic Resonance 
Imaging (MRI) of the brain.  A large combined solid cystic 
tumor was found within the right CP angle region.  

Post-service private medical records dated in February and 
March 1997 reveal that the veteran was under the care of Dr. 
P. Black for a post-right occipital craniotomy related to an 
acoustic neuroma.  The physician indicated that the veteran's 
prognosis was excellent.  The final pathology revealed 
schwannoma.  No mention of the origin of the acoustic neuroma 
was made in those records.  

In January 1997, the veteran had a brain biopsy that resulted 
in diagnoses of right cerebella pontine mass consistent with 
schwannoma and acoustic neuroma.  The pathology report stated 
that the tumor showed areas with prominent nuclear 
pleomorphine, a change that has been interpreted by some as a 
degenerative change, which suggests a slow growth over many 
years, and the term "ancient" has been applied in such 
circumstances.  

In July 1997, the veteran was afforded a VA examination at 
which time his past medical history including a history of an 
inservice head injury was noted.  The veteran reported that 
at the time of the accident, he lost consciousness when he 
smashed the right side of his head.  He was given aspirin.  
At that time, he had no headache, no dizziness, no temper 
problem, no weakness, and no numbness.  The veteran reported 
that sometime subsequent to the head injury, he noticed 
hearing loss.  The diagnoses were status post head trauma in 
the service with concussion and status post resection of 
right acoustic schwannoma with residual mild cranial nerve 7 
and severe cranial nerve 8 defect with mild cranial nerve 6 
defect, all on the right and mild cerebella ataxia, also on 
the right, all consistent with the history of a schwannoma 
and its resection.  

VA (Boston) outpatient records dated from November 1996 to 
December 1998 reflect in pertinent part the veteran's history 
of a status post craniotomy without symptoms of visual 
changes or dizziness.  VA (Providence) outpatient records 
dated from 2001 to 2002 disclose the veteran's past medical 
history of a right acoustic neuroma.  Otherwise, the records 
primarily relate to treatment of other disabilities.  

In May 2003, the Board remanded this matter for further 
development to include notification of VCAA and a current 
neurological examination.  

In correspondence dated from August to November 2003, the 
veteran indicated that he was physically unable to report for 
a VA examination.  

In January 2004, in response to the Board's Remand 
directives, the VA Chief of Neurology proffered an opinion 
with respect to the origin of the veteran's acoustic neuroma.  
The claims folder was available for review.  The examiner 
stated the related facts as follows: a head trauma that 
occurred to the right side of the veteran's head with loss of 
consciousness in 1960 at the age of 22; and that the veteran 
had a diagnosis of and surgery for right acoustic neuroma 
which developed in close proximity to the area of the 
previously noted head trauma.  

The examiner noted that acoustic neuromas were usually 
related to genetic abnormalities and were less often sporadic 
in nature.  After extensive research in pertinent texts, the 
examiner noted that there was no indication or reports 
substantiating that acoustic neuromas could be attributable 
to trauma.  Noted is that acoustic neuromas were slow growing 
tumors and might slowly grow over many years with a wide 
range of unknown limits.  

The examiner concluded that it was unlikely that the 
veteran's acoustic neuroma was caused by the inservice head 
trauma in 1960.  The examiner also concluded that there was 
no way to ascertain whether the tumor was present prior to 
the veteran's period or service.  

Based on the aforementioned evidence, the Board concludes 
that service connection for residuals of a head injury to 
include a right acoustic schwannoma is not warranted.  In 
this respect, there is no competent medical evidence of 
record which links the veteran's post-service right 
schwannoma to service, including the head injury that took 
place in 1960.  In fact, the evidence suggests just the 
opposite.  In January 2004, the VA Chief of Neurology 
reviewed the claims file and conducted medical research.  He 
reported that acoustic neuromas are generally genetic and 
less often sporadic.  He opined that it was unlikely that any 
post-service right acoustic schwannoma was related to the 
inservice incident.  

The veteran's assertion that his current right acoustic 
schwannoma is related to a head injury in service is 
insufficient to substantiate the claim of service connection.  
In this regard, the veteran is not competent to offer 
opinions regarding medical diagnosis or causation. As a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education. If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking the 
veteran's current right acoustic schwannoma to service, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a head injury, to include 
a right acoustic schwannoma is denied.  




	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



